 

Exhibit 10.1

Execution Copy

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of October 28,
2014, among MEDIA GENERAL, INC. (the “Borrower”), each other Loan Party party
hereto, each Lender party hereto, and ROYAL BANK OF CANADA (acting through one
or more of its branches or any Affiliate thereof, collectively, “Royal Bank”),
as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Existing Credit Agreement referred to below.

 

PRELIMINARY STATEMENTS:

 

(1)     The Borrower, the Lenders party thereto and Royal Bank as Administrative
Agent entered into that certain Credit Agreement, dated as of July 31, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time prior
to the date of this Amendment, including as amended and restated by Amendment
No. 1 to Credit Agreement, dated as of April 15, 2014, the “Existing Credit
Agreement”; the Existing Credit Agreement, as amended by this Amendment on the
Acquisition Effective Date (as defined in the Existing Credit Agreement, the
“Acquisition Effective Date”) and as may be further amended, restated,
supplemented or otherwise modified form time to time, the “Credit Agreement”).

 

(2)      The Borrower and the other Loan Parties have requested that the Lenders
agree to amend certain provisions of the Existing Credit Agreement as provided
herein.

 

NOW THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.     Amendments to the Loan Documents. The Existing Credit Agreement
is, effective as of the Acquisition Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 2 of this
Agreement, amended as follows:

 

(a)     Section 1.01 of the Existing Credit Agreement is amended by:

 

(i)       amending and restating clause (a) of the definition of “Maturity Date”
as follows:

 

“(a) with respect to the Revolving Credit Facility, October 28, 2019”; and

 

(ii)      amending and restating clause (a) of the definition of “Applicable
Rate” as follows:

 

“(a) in respect of the Revolving Credit Facility, (i) prior to the Acquisition
Effective Date, 1.75% per annum for Base Rate Loans and 2.75% per annum for
Eurodollar Rate Loans and Letter of Credit Fees and (ii) on and after the
Acquisition Effective Date, 1.50% per annum for Base Rate Loans and 2.50% per
annum for Eurodollar Rate Loans and Letter of Credit Fees.”; and

 

(b)     Section 8.04 of the Existing Credit Agreement is amended by:

 

(i)       Deleting clauses “Fourth” and “Fifth” thereof and inserting a new
clause “Fourth” as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

“Fourth, to the Administrative Agent for the account of the (i) L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.17 and (ii)
Obligations constituting unpaid principal of the Loans and in respect of the
Shield Guarantee, L/C Borrowings, Cash Management Obligations and Obligations
then owing under Secured Hedge Agreements, ratably among the Secured Parties,
the L/C Issuers, the Hedge Banks and the Cash Management Banks, in each case in
proportion to the respective amounts described in this clause Fourth payable to
them;”

 

(ii)      Renumbering clause “Sixth” thereof as clause “Fifth”; and

 

(iii)     Deleting the proviso set forth therein

 

SECTION 2.     Conditions to Effectiveness.

 

(a)     This Amendment shall become effective as of the date (the “Effective
Date”) when, and only when, each of the following conditions have been satisfied
or waived in accordance with the terms therein:

 

(i)       The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the other Loan Parties and each Revolving
Credit Lender;

 

(ii)      The Borrower shall have paid all reasonable fees and expenses
(including the reasonable fees and expenses of Paul Hastings LLP) incurred in
connection with the preparation, negotiation and execution of this Amendment and
other matters relating to the Existing Credit Agreement to the extent invoiced
prior to the date hereof; and

 

(iii)     Prior to and after giving effect to the Amendment, (a) the
representations and warranties of the Borrower and each other Loan Party
contained in the Existing Credit Agreement and each other Loan Document
(including in Section 4 hereof) shall be true and correct in all material
respects on and as of the date hereof; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (b) no Default shall exist, or would result on the
Effective Date before or after giving effect to the effectiveness of this
Amendment.

 

SECTION 3.     Consent and Affirmation of the Loan Parties. Each Loan Party
hereby consents to the amendment of the Existing Credit Agreement effected
hereby and confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Existing Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the validity, perfection and priority of existing security interests
granted by such Loan Party in favor of the Secured Parties pursuant to the Loan
Documents in the Collateral described therein shall continue unimpaired with the
same priority to secure the obligations of the Loan Parties under the Existing
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents and in the case of any Guarantor, its Guarantee of the
Obligations, as and to the extent provided in the Loan Documents, shall continue
in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 4.     Confirmation of Representations and Warranties. (a) Each Loan
Party hereby represents and warrants, on and as of the Effective Date, that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Effective Date, before and
after giving effect to this Amendment, as though made on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall have been true and correct in
all material respects as of such earlier date.

 

(b)     Each Loan Party represents and warrants, on and as of the Effective
Date, that: (i) it has the requisite power to execute and deliver this
Amendment, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby has been
duly and validly taken; (ii) this Amendment has been duly authorized, executed
and delivered by it; and (iii) no action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery of this Amendment except
for such actions, consents, approvals, registrations or filings, the failure of
which to be obtained or made could not reasonably be expected to have a Material
Adverse Effect.

 

(c)     Each Loan Party hereby acknowledges that it has been provided with a
copy of each of the Existing Credit Agreement and the other Loan Documents.

 

(d)     Each Loan Party hereby represents and warrants that, on and as of the
Effective Date, no event has occurred and is continuing that constitutes a
Default.

 

SECTION 5.     Reference to and Effect on the Credit Agreement.

 

(a)     On and after the Acquisition Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder” or “hereof’, and in each other
Loan Document to “the Credit Agreement”, “thereunder” or “thereof”, or in each
case words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

 

(b)     The Credit Agreement as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. This Amendment shall be a “Loan Document” for purposes
of the definition thereof in the Existing Credit Agreement.

 

(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document.

 

SECTION 6.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or in “pdf” or similar format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 7.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

SECTION 8.     Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

SECTION 9.    Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.

 

SECTION 10.  Notices; Successors; Waiver of Jury Trial. All communications and
notices hereunder shall be given as provided in the Existing Credit Agreement.
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns. Each
of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

 

SECTION 11.  No Novation, Etc. This Amendment shall not constitute a novation of
any amount owing under the Existing Credit Agreement and all amounts owing in
respect of principal, interest, fees and other amounts pursuant to the Existing
Credit Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Effective Date, shall continue to be owing under
the Existing Credit Agreement or such other Loan Documents until paid in
accordance therewith.

 

SECTION 12.  LIN TV as Co-Borrower. By this reference, effective upon (i) the
Acquisition Effective Date (immediately after effectiveness of the New Media
Merger) and (ii) the execution and delivery by LIN Television Corporation (“LIN
TV”) of a counterpart signature page to the Incremental Facility Amendment
relating to the incremental credit extensions for such transaction, or such
other documents or instruments as shall be satisfactory to the Administrative
Agent in its sole discretion (with a copy provided to each Revolving Credit
Lender), LIN TV will become a co-borrower in respect of the Revolving Credit
Facility and will in connection therewith (i) expressly assume all obligations
and liabilities of a Borrower under the Revolving Credit Facility and (ii)
acknowledge, agree and confirm that it shall be fully bound by, and subject to,
all of the covenants, terms, obligations (including, without limitation, all
payment obligations) and conditions of the Credit Agreement and the other Loan
Documents which are applicable to it in its capacity as a Borrower under the
Revolving Credit Facility as though originally party to the Credit Agreement and
each such other Loan Document in such capacity. The Revolving Credit Lenders,
each Loan Party and the Administrative Agent each acknowledges and agrees that,
from and after the Acquisition Effective Date (immediately after effectiveness
of the New Media Merger) and the execution and delivery by LIN TV of such
documents or instruments as aforesaid, each reference in the Credit Agreement
and the other Loan Documents to a “Borrower”, the “Borrowers” or the
“Co-Borrower” under the Revolving Credit Facility shall be deemed to include LIN
TV.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

 

MEDIA GENERAL, INC., 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. Woodward

 

 

Name:

James F. Woodward

 

 

Title:   

Senior Vice President and Chief Financial Officer

 

 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 

 

BIRMINGHAM BROADCASTING CO., INC.
BIRMINGHAM BROADCASTING (WVTM-TV), LLC
BLOCKDOT, INC.
MGDT, INC. (f/k/a DEALTAKER, INC.)
MEDIA GENERAL COMMUNICATIONS  HOLDINGS, LLC
MEDIA GENERAL COMMUNICATIONS, INC.
MEDIA GENERAL OPERATIONS, INC.
NES II, INC.
PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.
VIRGINIA PAPER MANUFACTURING CORP.
MEDIA GENERAL BROADCASTING, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. Woodward

 

 

Name:

James F. Woodward

 

 

Title:

Treasurer

 

 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

YOUNG BROADCASTING SHARED SERVICES, INC.
LAT, INC.
YBT, INC.
YBK, INC.
YOUNG BROADCASTING OF ALBANY, INC.
YOUNG BROADCASTING OF DAVENPORT, INC.
YOUNG BROADCASTING OF GREEN BAY, INC.
YOUNG BROADCASTING OF KNOXVILLE, INC.
YOUNG BROADCASTING OF LANSING, INC.
YOUNG BROADCASTING OF LOUISIANA, INC.
YOUNG BROADCASTING OF RAPID CITY, INC.
YOUNG BROADCASTING OF RICHMOND, INC.
YOUNG BROADCASTING OF SAN FRANCISCO, INC.
YOUNG BROADCASTING OF SIOUX FALLS, INC.
YOUNG BROADCASTING OF NASHVILLE LLC
WATE, G.P.
KLFY, L.P.
WKRN, G.P.
YOUNG BROADCASTING, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ James F. Woodward

 

 

Name:

James F. Woodward

 

 

Title:

Authorized Signatory

 





 

 

 

  

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

ROYAL BANK OF CANADA,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

 

Name:

Yvonne Brazier

 

 

Title:

Manager Agency

 

                          ROYAL BANK OF CANADA,
as a Lender, Issuing Bank and Swing Line Lender                     By: /s/
Alexander Oliver     Name: Alexander Oliver     Title: Authorized Signatory  





 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

SunTrust Bank,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas Hahn

 

 

Name:

Nicholas Hahn

 

 

Title:   

Managing Director

 



 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

Wells Fargo Bank, National Association,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patrick Levesque

 

 

Name:

Patrick Levesque

 

 

Title:   

Vice President

 



 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

U.S. Bank National Association,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ John T. Pearson

 

 

Name:

John T. Pearson

 

 

Title:   

Vice President

 





 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

JPMorgan Chase Bank, N.A.,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

 

Name:

Alicia Schreibstein

 

 

Title:   

Vice President

 





 

 

 

 

[Signature Page to Amendment No. 2]

 

 
 

--------------------------------------------------------------------------------

 

 



 

Capital One N.A.,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. King, Jr.

 

 

Name:

Thomas C. King, Jr.

 

 

Title:   

Senior Vice President

 





  

 

 

 

[Signature Page to Amendment No. 2]